DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/05/2022, with respect to Claims 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/06/2022) of claims 1-17 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on April 05, 2022 have been entered. Claims 1-20 are pending. With regard to claims 8-15  and 17, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1, 17 and 18 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector housing, comprising: an accommodation space defined by four walls and formed with an insertion port, the four walls include a first wall extending in a first plane and a second wall extending perpendicular in a second plane, the first wall connected with the second wall at a comer of the connector housing; a first positioning groove disposed in an edge of the first wall proximate to the insertion port; a first positioning tooth disposed on an edge of the second wall, the first positioning tooth extending in the first plane engaging within the first positioning groove, the first positioning tooth and the first positioning groove have a first locking feature preventing the first positioning tooth from being disengaged from the first positioning groove in a direction perpendicular to the second plane; a second positioning groove disposed in the edge of the second wall proximate to the insertion port; and a second positioning tooth disposed on the edge of the first wall and extending in the second plane by vertically bending and engaging within the second positioning groove, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector housing, comprising: an accommodation space defined by four walls and formed with an insertion port, the four walls include a first wall extending in a first plane and a second wall extending perpendicular in a second plane, the first wall is connected with the second wall at a comer of the connector housing; a first positioning groove disposed in an edge of the first wall; a first positioning tooth disposed on an edge of the second wall, the first positioning tooth extending in the first plane and engaging within the first positioning groove, the first positioning tooth and the first positioning groove have a first locking feature preventing the first positioning tooth from being disengaged from the first positioning groove in a direction perpendicular to the second plane; and an electromagnetic shielding elastic sheet mounted on the four walls proximate to the insertion port, the electromagnetic shielding elastic sheet is riveted on the four walls proximate to the insertion port by a plurality of riveting elements, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector housing, comprising: an accommodation space defined by four walls with an insertion port, the four walls having a first wall extending in a first plane and a second wall extending perpendicularly in a second plane, the first wall connected with the second wall at a comer of the connector housing; an electromagnetic shielding elastic sheet mounted on the walls proximate the insertion port, a first end of the elastic sheet mounted on adjacent walls to the insertion port and having a second end opposite the first and extending in a length direction of the connector housing to overlap end portions of the four walls; a first positioning groove disposed in an edge of the first wall proximate the insertion port and within the overlapped end portion of first wall; a first positioning tooth disposed on an edge of the second wall, the first positioning tooth extending in the first plane by vertically bending and engaging within the first positioning groove, the first positioning tooth and the first positioning groove have a first locking feature preventing the first positioning tooth from being disengaged from the first positioning groove in a direction perpendicular to the second plane, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831